Citation Nr: 1733443	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  07-07 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 6, 2005.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel

INTRODUCTION

The Veteran had active service in the United States Marine Corps from February 1964 to February 1969, including service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO) that, in part, granted entitlement to TDIU, effective from June 6, 2005.  This matter was before the Board in December 2009 when it was remanded to afford the Veteran a hearing.  The Veteran testified before the undersigned Veterans Law Judge in a March 2010 video conference hearing.  This matter was again before the Board in September 2010 and October 2012 when it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Prior to June 6, 2005, the Veteran's service-connected disabilities were diabetes mellitus type 2, right knee degenerative changes status post arthrotomy, erectile dysfunction (secondary to service-connected diabetes), and peripheral neuropathy of the right and left upper and lower extremities (secondary to service-connected diabetes).  He has combined schedular ratings of 20 percent from June 28, 2001 (diabetes), 30 percent from June 28, 2002 (diabetes and right knee disability), and 60 percent from December 7, 2004 (diabetes, right knee disability, erectile dysfunction, and peripheral neuropathy of the right and left upper and lower extremities).  Thus, prior to June 6, 2005, the Veteran does not meet the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  He is only entitled to consideration of TDIU benefits on an extraschedular basis.  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility as set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration.  

The evidence shows that the Veteran's occupational history includes working as a supervisor at Firestone (from approximately 1970 to 1979), in construction (from approximately 1980 to 2001), and as a painter and remodeler (from 2002 to 2003).  See September 2003 Vocational Rehabilitation Counseling Narrative report; see also August 2005 Social Security Administration (SSA) decision.  Consistent with the Veteran's contentions, the August 2005 SSA decision reflects that SSA determined that the Veteran was eligible for disability benefits from that agency due to his high blood pressure, diabetes mellitus, arthritis, and kidney failure.  His educational background includes a high school degree and two years of college.  See July 2005 VA Form 21-8940.  

The Board cannot grant an award of TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO must first submit the claim to the Director, Compensation Service.  Notably, the October 2012 Board remand instructions included that the RO should consider whether referral of the claim for extraschedular consideration was warranted.  The evidence does not show that referral of the Veteran's claim for extraschedular consideration to the Director, Compensation Service, was performed, and the evidence indicates that such should have been accomplished.  Accordingly this matter must be remanded so that this may be performed.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

Finally, the Board notes that it is unclear when the Veteran was last gainfully employed.  In this regard, the Veteran has provided inconsistent accounts as to when he was last gainfully employed.  See July 2005 VA Form 21-8940 (reporting he last worked full-time in December 1999); September 2003 Counseling Narrative report (indicating he was last employed in 2001); cf. August 2005 SSA decision (finding the Veteran was disabled since June 2003).  The Veteran should be contacted to again identify when and where he was last gainfully employed for clarification in this matter.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he complete and return a VA Form 21-8940, identifying his previous employer, and when he was last gainfully employed.  

2. Refer the issue of entitlement to TDIU prior to June 6, 2005 to the Director, Compensation Service, for extraschedular consideration.  

3. Then readjudicate the appeal.  If the benefit sought remains denied, furnish the Veteran and his representative with a SSOC and afford them the opportunity to respond before the file is returned to the Board for further consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

